             Case 2:18-cv-00671-JLR-MLP Document 27 Filed 06/02/20 Page 1 of 1




 1                                                                      The Honorable Michelle L. Peterson
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
      MICHAEL E. MOCKOVAK,
10                                                               NO. C18-671-JLR-MLP
                                  Petitioner,
11                                                               Order on Stipulated Motion
                        v.
12    RON HAYNES, Superintendent, Stafford
      Creek Correctional Center,
13
                                  Respondent.
14

15
                                                  Order on Stipulated Motion
16
                The due date for filing the Petitioner’s Amended Habeas Petition is extended to June
17
      19, 2020.
18
                DONE this 2nd day of June 2020.
19

20

21                                                                 A
                                                                   MICHELLE L. PETERSON
22                                                                 United States Magistrate Judge

23

24

25

26


     Order on Stipulated Motion – 1                                       CARNEY BADLEY SPELLMAN, P.S.
     (C18-671-JLR-MLP)                                                          701 Fifth Avenue, Suite 3600
                                                                                  Seattle, WA 98104-7010
     MOC003-0010 Mockovak v. Haynes - Stip. Or. (Ext.)                                 (206) 622-8020
